Title: From James Madison to James Monroe, 11 March 1806
From: Madison, James
To: Monroe, James


                    
                        
                            private
                            Dear Sir
                            Washington Mar. 11. 1806
                        
                        We are waiting with solicitude for the answer promised you by Ld. Mulgrave, early in Decr. and for the effect of the Presidents message with the information probably transmitted from British sources here, on the Counsels of that Govt. These, I presume will have been recd. pretty early in Jany. The effect of the campaign in Germany may be greater than that of any other cause, but as we cannot foresee the course of events, and know here very imperfectly the real character of those which are passed, we can make little use of that fund of calculation. Our last accts. from the Theatre of the war, are those contained in the publications in London on the 17 & 19 of Decr. which are less fitted to explain, than to cloud the operations of the early days in that month.
                        This is the 4th. month since the session of Congress commenced. Very little business however has been brought to a conclusion. The two subjects of most striking importance were the posture of things with Spain & G. B. That with Spain was the subject of a special and confidential message from the President which followed on the heels of the general message. It intimated to Congress the ground disclosed thro Armstrong for an adjustment of the depending differences under the auspices of frank and was expected to have produced without delay a provisional appropriation analogous to that which was made for the negotiation by you & Livingston. A very unexpceted [sic] & elaborate opposition however to the purchase of an adjustment tho securing east as well as west florida spun out the question till a few days ago. And a further defay is now taking place in consequence of the opposition in the Senate to Armstrong whom with Bowdoin the President has nominated for the commission to treat at paris. The opposition to A. is occasioned by a very misjudged opinion given by him in the case of the ship New Jersey, and the offence & complaints which it has excited among the Merchants & underwriters. As soon as a confirmation shall pass the Senate, the instructions will be forwarded by a vessel now waiting for them; and if the tide of french success should have changed the disposeition which existed in September a satisfactory or at least an admissible result may be hoped.
                        
                        The British case was also the subject of a special message given in as soon as the Spanish one was finally provided for in the H. of Reps. It was accompanied by sundry documents including your letter of 18. octr. which was noted as peculiarly confidential and withdrawn after being read. In this case also the delay and deliberations have thus far been unexpectedly tedious and are likely to continue so. For what has passed in it I must refer you to a file of papers which will be committed to the Bearer Mr. Prentis. Whether any and what harmonious result will succeed the discord of opinions and projects comeing for upper remains to be seen. The merchants are zealous for an Extraordinary commission for the negociating experiment. In this they are seconded by those who are averse to any legislative remedies, and by some, perhaps generally by those who wish a negociation to be armed with legislative provisions. The President has decided nothing on this point as yet. I shall not fail to communicate his intentions as soon as they are ready for the purpose. You will of course be included in such a Commission, unless it should be previously known that you will certainly not be on the ground to act under it. I need not express to you the confidence which your participation will add, in the mind of the President. On the other hand, he is too much impressed with the weight which the reasons suggested in your letters may continue to have, in urging your return already so long suspended, to require a further sacrifice of what you owe to yourself & your family.
                        You will read much in the newspapers with respect to Yrujo & Miranda. The case of the former fully explains itself, and no longer interests the public attention. That of the latter is still a subject of much noise & misrepresentation; and vigorous attempts are made to turn it into a battery agst. the administration. Miranda had the address to make certain persons at N. York among others Col. W. Smith the Surveyor believe that on his visit to Washington, he had enlisted the Executive into a secret sanction to his project. They fell into the snare, and in their testimony when examined rehearsed the representations of Miranda as to what passed between him & the Executive. Hence the outcry agst. the latter as violating the Law of nations agst. a friendly power. The truth is that the Govt. proceeded with the most delicate attention to its duty; on one hand keeping in view all its legal obligations to Spain, and on the other, not making themselves, by going beyond them, a party agst. the people of S. America. I do not believe that in any instance a more unexceptionable course was ever pursued by any Govt.
                        We have had a most remarkably mild winter; resembling with the exception of a very few days of rigorous cold, rather the autumn & Spring than the real Season. The Wheat has been in a constant state of growing, and is now as much advanced as is usual in the month of April. We have of course a prospect of good crops. The last crop was of good quality, but not a great

one, in Virginia at least. That of Tobo. was rather short & of inferior quality. The price of both articles is at present dull. Wheat sells from a dollar to a dollar & a quarter. Tobo. of the best quality at Richmond at about six dollars. Having not been in Orange for a year & a half, I can say the less of the state of things on your estate, which I understand has been farmed out. I shall if possible make a visit as soon as Congress adjourn.
                        The President is just taken with one of his afflicting periodical headachs [sic]. We hope from some symptoms that it will be less severe than his former ones.
                        I fear you will have considered me as a delinquent in my correspondence; but it is an appearance I could not possibly avoid. For the last year, especially the last 5 or 6 months, the weight of business has almost broken me down; and robbed me of every leisure for writing to my friends, even where public considerations as well as private inclination recommended it. I beg you to be assured that the privation could in no case be more sincerely regretted than it has been in yours, that I feel myself much indebted for the numerous private communications I have recd. from you, & that with the united regards of Mrs. M. & myself for you and Mrs. Monroe, I remain Dear Sir your affectionate friend & hble servt,
                        
                            James Madison
                        
                    
                    
                        The letter for Mr. Thom⟨son⟩ is recommended to your attention by Mr. Gerry.
                    
                